 

Case 3:20-cv-02061-MEM-DB Document 13 Filed 02/09/21 Page 1of1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

NEGASH MALEDE,

Petitioner : CIVIL ACTION NO. 3:20-2061
Vv. : (JUDGE MANNION)
CATRICIA HOWARD,
Respondent
ORDER

 

In accordance with this Court's memorandum tssued this same day, IT
iS HEREBY ORDERED THAT:

1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED as
moot.

2. The Clerk of Court is directed to CLOSE THIS CASE.

3] Malachy € Mannion
MALACHY E. MANNION
United States District Judge

DATE: February 9, 2021

20-2061-01

 
